 Case 2:20-cv-03843-BMC Document 15 Filed 11/05/20 Page 1 of 2 PageID #: 138




                                               600 Third Avenue, 22nd Floor | New York, NY 10016-1915 | bsk.com

                                                                                   GREGORY B. REILLY, ESQ.
                                                                                            greilly@bsk.com
                                                                                            P: 646.253.2330
                                                                                            F: 646.253.2370
November 5, 2020

VIA ECF

 Hon. Brian M. Cogan
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, NY 11201

Re:     Antoinette Moore v. Long Island University; EDNY, 2:20-cv-03843 (Lead Case)


Dear Judge Cogan:

        We represent the Defendant Long Island University (the “LIU”) in the above-referenced
action. We write to respond to Plaintiff’s counsel’s letter dated November 4, 2020 (Docket No.
14) respecting a Rule 26(f) conference. For the reasons below, we submit that Plaintiff’s concerns
about a Rule 26(f) conference should be addressed at the parties’ initial conference with the Court
scheduled for November 24th.

        Plaintiff filed her putative class action Complaint in this Action on August 21, 2020
(Docket No. 1). On October 15, 2020, Your Honor granted the Parties’ request to consolidate the
tuition refund class action cases filed against LIU. Docket No. 11. Your Honor also directed
Plaintiffs to file a Consolidated Complaint on or before November 5, 2020. Docket No. 11. The
Consolidated Complaint has not yet been filed as of the time of this letter.

        Thereafter, on October 29, 2020, LIU advised Plaintiff’s counsel that it will likely move to
dismiss the consolidated complaint after review of same pursuant to Fed.R.Civ.P. 12. However,
Defendant cannot yet move to dismiss an action that has not been filed. Accordingly, we advised
Plaintiff’s counsel that we viewed a Rule 26(f) conference among the Parties’ counsel and a
resultant proposed CMP are premature and not necessary, if at all, until a Consolidated Complaint
has been filed. We also advised that we would be advising the Court of our position.

        We requested Plaintiff’s consent to our requesting that the Court adjourn the Rule 26(f)
conference and stay discovery in consideration of the procedural posture of this case and the
likelihood that LIU would file a motion to dismiss. Obviously, from Plaintiff’s letter to the Court
he disagreed.

       Depending upon the contents of the consolidated complaint, LIU will in all likelihood file
a Rule 12 motion to dismiss. If so, LIU will request that the Court stay discovery pending a


Error! Unknown document property name.
 Case 2:20-cv-03843-BMC Document 15 Filed 11/05/20 Page 2 of 2 PageID #: 139



Hon. Brian M. Cogan
November 5, 2020
Page 2



decision on its anticipated motion. We respectfully submit that these issues and scheduling can be
discussed and resolved at the parties’ upcoming November 24th conference with the Court, but in
the interim, the parties be relieved of any obligation to file a CMP and the other requirements of
the Court’s pre-conference October 16, 2020 Order.

        Thank you for your consideration.

                                                    Respectfully submitted,

                                                    BOND, SCHOENECK & KING, PLLC




                                                    Gregory B. Reilly


cc:
        SQUITIERI & FEARON, LLP (VIA ECF)
        Stephen J. Fearon, Jr., Esq.
        Attorneys for Plaintiff Antoinette Moore

        ANASTOPOULO LAW FIRM, LLC (VIA ECF)
        Roy T. Willey, IV, Esq.
        Attorneys for Plaintiff James Hofmann




Error! Unknown document property name.
